     Case 2:19-cv-05834-ROS-DMF Document 33 Filed 07/25/20 Page 1 of 2




 1    Elizabeth D. Tate, SBA # 32659
 2    2953 North 48th Street
      Phoenix, AZ 85018-7749
 3
      Phone: (602) 670-4653
 4    Fax: (602) 595-5959
 5    E-mail: attorneyelizabethtate@yahoo.com
 6
      Attorney for Plaintiff

 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA
10
       Renee Ivchenko,
11
                                                 Case # 2:19-cv-5834 PHX ROS
12                                Plaintiff,
13                                                  MOTION FOR LEAVE TO FILE
             v.                                        SECOND AMENDED
14
                                                          COMPLAINT
       City of Scottsdale, et. al.
15

16

17

18
                             Defendant.
19

20         Plaintiff Renee Ivchenko (“Ivchenko”), by and through Elizabeth D.

21   Tate, her undersigned attorney of record, submits this Motion for Leave to file

22   his Second Amended Complaint and Demand for Jury Trial (“SAC”) pursuant

23   to Federal Rules of Civil Procedure, Rule 15(a), and the Scheduling Order.

24         The SAC is necessary because Plaintiff dismissed Maricopa County

25   and Sheriff Paul Penzone from the lawsuit and the SAC must clearly allege

26   the acts of each Defendant Officer that give rise to each’s liability.
     Case 2:19-cv-05834-ROS-DMF Document 33 Filed 07/25/20 Page 2 of 2




 1         In Leadsinger, Inc. v. BMG Music Publishing, 512 F. 3d 522, 532 (9th
 2   Cir., 2008), the Court stated:
 3                “The Federal Rules of Civil Procedure state that leave to amend
 4         “shall be freely given when justice so requires.” Fed.R.Civ.P. 15(a)(2).
           The decision of whether to grant leave to amend nevertheless remains
 5         within the discretion of the district court, which may deny leave to
 6         amend due to “undue delay, bad faith or dilatory motive on the part of
           the movant, repeated failure to cure deficiencies by amendments
 7         previously allowed, undue prejudice to the opposing party by virtue of
 8         allowance of the amendment, [and] futility of amendment.” Foman v.
           Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). An
 9         outright refusal to grant leave to amend without a justifying reason is,
10         however, an abuse of discretion.”

11         None of the grounds for denial of leave to amend set forth in
12   Leadsinger supra, are present with respect to the attached SAC.
13

14         Respectfully submitted this July 25, 2020
15

16                                    s/Elizabeth D. Tate
17                                      Elizabeth D. Tate, Attorney for Plaintiff
18

19         This Motion shall be filed on the date above pursuant to the U.S. District
20
     Court for Arizona Electronic Case Filing Administrative Policies and
     Procedures Manual, and a copy of this document shall be sent to counsel of
21   record by electronic notification.
22
     By: s/Elizabeth D. Tate
23         Elizabeth D. Tate
24
                Attached: (Proposed) Second Amended Complaint
25
26




                                            2
